UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1289


EMMANUEL EDOKOBI,

                Plaintiff - Appellant,

          v.

BARCLAYS CAPITAL REAL ESTATE, INC.; BARCLAYS BANK, PLC,

                Defendants - Appellees,

          and

GREENPOINT MORTGAGE FUNDING, INC.; AVELO MORTGAGE, L.L.C.;
DEUTSCHE BANK AG; OCWEN LOAN SERVICING, LLC; GS MORTGAGE
SECURITIES CORP.; WELLS FARGO BANK, N.A.; REAL TIME
RESOLUTIONS, INC.,

                Defendants.



                              No. 13-1432


EMMANUEL EDOKOBI,

                Plaintiff - Appellant,

          v.

GREENPOINT MORTGAGE FUNDING, INC.; AVELO MORTGAGE, L.L.C.;
DEUTSCHE BANK AG; OCWEN LOAN SERVICING, LLC; GS MORTGAGE
SECURITIES CORP.; WELLS FARGO BANK, N.A.; REAL TIME
RESOLUTIONS, INC.,

                Defendants - Appellees,

          and
BARCLAYS CAPITAL REAL ESTATE, INC.; BARCLAYS BANK, PLC,

                Defendants.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.  J. Frederick Motz, Senior District
Judge. (8:13-cv-00288-JFM)


Submitted:   July 31, 2013              Decided:   August 26, 2013


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmanuel Edokobi, Appellant Pro Se. David Block Bergman, ARNOLD
& PORTER, LLP, Washington, DC; Nicholas M. DePalma, VENABLE,
LLP, Tysons Corner, Virginia; Daniel J. Tobin, BALLARD SPAHR,
LLP,   Washington,  DC;   Bizhan   Beiramee,  MCGINNIS WUTSCHER
BEIRAMEE, LLP, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Emmanuel Edokobi appeals the district court’s orders

denying his motion to remand, denying his motion to disqualify,

and granting Defendants’ motions to dismiss.                 We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons    stated   by    the    district    court.    Edokobi    v.

Barclays Capital Real Estate, Inc.; Edokobi v. Greenpoint Mortg.

Funding, Inc., No. 8:13-cv-00288-JFM (D. Md. Feb. 28, Mar. 14 &

Mar. 29, 2013).         We dispense with oral argument because the

facts   and    legal   contentions     are   adequately     presented    in   the

materials     before   this   court    and    argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                        3